DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 17 is objected to because on line 1, “an” should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 5,  7-8, 13-15 of U.S. Patent No. 8,333,433.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 11, and 13  of U.S. Patent No. 8,851,575.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6-7 of U.S. Patent No. 9,561,776.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-6, 9, 11, 13, 16-17, 19-20 of U.S. Patent No. 9,669,797.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20   are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 9, 11, 12, 16-17, and 20 of U.S. Patent No. 10,259,423.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 7, 9, 11, 13, 17, and 19-20  of U.S. Patent No. 10,710,545.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
New Matter

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the recitation of “wherein a portion of said sensor extends through a surface of at least one of said first retainer portion and said second retainer portion” is not shown or described in the original drawings and specification.

Indefiniteness

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 4, line 1, “is planer with” is confusing, and most likely should have been  --is coplanar with--  ;
Claim 17, line 2, “said in restrainer apparatus” lacks antecedent basis; and 
Claim 20 line 11, “said surface” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miner (US 2009/0079557) in view or Lehr (US Patent 7,466,221).
Miner shows and discloses a warning system that detects a variety of “hazardous” situations, as disclosed in paragraph 0087, including proximity to determine when a warning signal is sent to alert a user that a child has been left buckled and unattended in a car seat.  Miner also senses the latched status of the transmitter 22 shown in Figure 2 and described in paragraphs 0032, 0054, 0063, 0069-0070, 0076, and 0087.  Miner discloses much of what is claimed, including a child seat having two harness straps with a retainer apparatus comprising first and second retainer portions in the form of respective halves 16, 18 of a chest clip on respective harness straps, where the retainer portions are directly removably attached to each other, where the retainer apparatus includes a transceiver, a sensor/detector and a wireless connection to a controller, as disclosed in paragraph 0026.  However, the system of Miner lacks the details of generating a warning for the hazardous situation of when a child occupant is unbuckled and unsafe in the event of an accident, and the sensor/detector of Miner is not clearly spelled out in a manner that provides each and every claim element.  
On the other hand, Lehr shows and discloses a warning system for detecting when the retainer portions of a chest clip are unbuckled and pose a risk for the child occupant, and Lehr discloses a sensor/detector and braking mechanism that provide the details missing from the disclosure of Miner, including a sensor that detects movement of at least one of the retainer portions and transmits a signal indicating such movement.
It would have been obvious to include the warning system features of Lehr with the additional features taught by Lehr on the child seat and retainer apparatus of Miner because doing so would provide the benefit of a more robust system for checking and detecting danger of escape of a child from the seat or being unprotected by being unbuckled, checking for proper positioning of the child and the various buckles and straps, in addition to sensing and alerting in the case when one of the clips or buckles is moved.  For example, Lehr discloses alerting the driver when a child has released the safety harness in column 10, lines 46-55, which constitutes additional beneficial functionality in the combination device.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A retainer apparatus comprising:
a first retainer portion (at 16 in Figures 1-2 and described in paragraph 0100 of Miner) configured to be slidably attached to a first adjustable harness strap of a car seat (modified to be slidably attached as taught by the type of retainer portion shown at 130 in Figure 1 of Lehr to be slidably attached to the harness strap);
a second retainer portion (at 18 in Figures 1-2 and described in paragraph 0100 of Miner) configured to be slidably attached to a second adjustable harness strap of the car seat (modified to be slidably attached as taught by the type of retainer portion shown at 130 in Figure 1 of Lehr to be slidably attached to the harness strap), wherein said first retainer portion is directly and removably attached to said second retainer portion (as shown and described in paragraph 0100 of Miner);
a wireless transceiver contained within at least one of said first retainer portion and said second retainer portion (Miner discloses that warning system 20 includes a wireless transmitter 22, paragraph 0080 of Miner discloses that the retainer apparatus or chest clip can include receivers in addition to the transmitter, including a portable text messaging apparatus, e-mail gadgets, cell phones, which are known to be wireless, as set forth in paragraph 0080, such that the retainer apparatus includes a transceiver); and
a sensor contained within at least one of said first retainer portion and said second retainer portion, wherein said sensor is configured to detect said first retainer portion being disconnected from said second retainer portion and generate a warning signal indicating said first retainer portion being disconnected from said second retainer portion (Miner discloses in paragraph 0086 how a signal is generated when the retainer portions are interconnected, and Lehr provides a motion detector in the form of a retainer portion detector 154 that detects the relative movement of the retainer portions—it would have been obvious to include both types of sensors for generating the continuous signal associated with the presence of the child in the car seat taught by Miner and for sensing the hazardous situation of the retainer portions being unbuckled, as taught by Lehr), and wherein said wireless transceiver is configured to wirelessly transmit said warning signal (as taught in column 10, lines 46-55 of Lehr, for example) to a controller in a vehicle to activate an audible warning alert to warn a user in said vehicle of said first retainer portion being disconnected from said second retainer portion (controller 166, as shown in Figure 1 of Lehr and described as receiving signals to be converted into audible warnings in column 6, lines 10-15, as applied in the combination with Miner, where the detection of relative movement also indicates that the retainer portions 16, 18 of Miner have been disconnected from each other).

2. The retainer apparatus of claim 1, wherein said sensor is entirely contained within a surface of at least one of said first retainer portion and said second retainer portion (the sensor of Miner is entirely contained within a surface of the retainer portions since paragraph 0086 discloses that “the circuitry [is] embedded into the transmitter and covered by the latching members,” and Lehr discloses in column 4, lines 30-35 “[a] chest clip buckle detector may be positioned in the magnetic field to pick up any relative movement between the opposing chest clip buckle tongues,” where the tongues of the retainer portions are part of the retainer portions and the only distinctive structure between the respective tongues is a surface of those tongues such that the detector must be included on or beneath that surface—thus, the surface is interpreted as including the detector of Lehr such that the detector is within the surface of the retainer portions).

3. The retainer apparatus of claim 1, wherein a portion of said sensor extends through a surface of at least one of said first retainer portion and said second retainer portion (Lehr discloses in column 4, lines 30-35 “[a] chest clip buckle detector may be positioned in the magnetic field to pick up any relative movement between the opposing chest clip buckle tongues,” where the tongues of the retainer portions are part of the retainer portions and the only distinctive structure between the respective tongues is a surface of those tongues such that the detector must be included on that surface and form part of the surface—thus, a portion of the sensor extends through a surface of at least one of the retainer portions).

4. The retainer apparatus of claim 1, wherein a portion of said sensor is planer with a surface of at least one of said first retainer portion and said second retainer portion (at least one of the surfaces of the sensor 214 appears to be planar, as shown in Figure 2 of Lehr and applied to the retainer 130 of Figure 1 of Lehr, and at least some of the surfaces of the retainer portions of retainer 130 of Lehr are planar portions forming mutually abutting and/or sliding portions, as shown in Figure 1 of Lehr—alternatively, the shape of the sensor is an obvious matter of design choice such that it would have been obvious to make the sensor planar).

5. The retainer apparatus of claim 1, wherein said sensor comprises a first sensor portion and a second sensor portion, wherein said first sensor portion is contained within a first surface of said first retainer portion, and wherein said second portion is contained within a second surface of said second retainer portion (where Miner discloses a sensor that functions based on the connection or disconnection of the retainer portions such that each retainer portion has a surface that contains a respective portion of the sensor of Miner).

6. The retainer apparatus of claim 1, wherein said first retainer portion comprises a shape that is symmetrical with respect to said second retainer portion (as shown in Figure 1 of Lehr and applied in the combination with Miner).

7. The retainer apparatus of claim 1, wherein said sensor is in mechanical contact with at least one of said first retainer portion and said second retainer portion (where Miner discloses a sensor that functions based on the mechanical connection or disconnection of the retainer portions).

8. The retainer apparatus of claim 1, wherein said retainer apparatus, said first adjustable harness strap and said second adjustable harness strap are comprised by a harness apparatus mechanically attached to said car seat, and wherein said harness apparatus is configured to restrain an occupant of said car seat and prevent said occupant from being ejected from said car seat (both of Miner and Lehr appear to provide such a retainer apparatus and harness strap, and Lehr specifically discloses that the harness straps are adjustable starting in column 2, line 62).

9. The retainer apparatus of claim 1, further comprising said car seat (Figure 1 of each of Miner and Lehr).

10. The retainer apparatus of claim 1, wherein said first retainer portion is configured to clip to said second retainer portion for attachment (paragraph 0068 of Miner and the paragraph starting in column 2, line 62, and column 4, lines 35-39 of Lehr).

11. The retainer apparatus of claim 1, wherein said sensor is configured to generate said warning signal in response to a motion of said first retainer portion being disconnected from said second retainer portion (where Miner discloses a sensor that functions based on the mechanical connection or disconnection of the retainer portions, which comprises relative motion; and where Lehr discloses a sensor that senses relative motion, including separation that occurs during disconnection, where Lehr teaches generation of the warning signal upon detection of the detected relative movement between the retainer portions).

12. The retainer apparatus of claim 1, wherein said sensor is configured to generate said warning signal directly in response to said first retainer portion being disconnected from said second retainer portion (where Miner discloses a sensor that functions based on the mechanical connection or disconnection of the retainer portions, which comprises relative motion; and where Lehr discloses a sensor that senses relative motion, including separation that occurs during disconnection, where Lehr teaches generation of the warning signal upon detection of the detected relative movement between the retainer portions).

13. The retainer apparatus of claim 1, wherein said sensor is contained within an interior portion of at least one of said first retainer portion and said second retainer portion (the sensor of Miner is entirely contained within a surface of the retainer portions since paragraph 0086 discloses that “the circuitry [is] embedded into the transmitter and covered by the latching members,” and Lehr discloses in column 4, lines 30-35 “[a] chest clip buckle detector may be positioned in the magnetic field to pick up any relative movement between the opposing chest clip buckle tongues,” where the tongues of the retainer portions are part of the retainer portions and the only distinctive structure between the respective tongues is a surface of those tongues such that the detector must be included on or beneath that surface—thus, the surface is interpreted as including the detector of Lehr such that the detector is within the surface of the retainer portions).

14. The retainer apparatus of claim 1, wherein said sensor comprises a motion detector (where the sensor of Miner is a motion detector because it requires relative motion of the retainer portions 16 and 18 of Miner to connect or disconnect them, and where the sensor of Lehr is a motion detector that detects relative motion between the respective portions of the retainer 130) .

15. The retainer apparatus of claim 1, wherein said controller is integral with said vehicle (as taught by Miner and retained in the combination).

16. The retainer apparatus of claim 1, wherein said controller is in the possession of said user in said vehicle (as the vehicle is in the possession of the person using/driving the vehicle, the controller making up part of the vehicle, as taught by Miner, is also in the possession of the user in the vehicle).

17. The retainer apparatus of claim 1, wherein said an audible warning alert enables said user in said vehicle to re-secure an individual being restrained by said in restrainer apparatus (as disclosed by Lehr in column 8, lines 4-9 and column 10, lines 38-40). 

18. A retainer apparatus comprising:
a first retainer portion (at 16 in Figures 1-2 and described in paragraph 0100 of Miner) removably attached to a second retainer portion (at 18 in Figures 1-2 and described in paragraph 0100 of Miner), wherein said first retainer portion is configured to be slidably attached to a first adjustable harness strap of a car seat (modified to be slidably attached as taught by the type of retainer portion shown at 130 in Figure 1 of Lehr to be slidably attached to the harness strap), and wherein said second retainer portion is configured to be slidably attached to a second adjustable harness strap of the car seat (modified to be slidably attached as taught by the type of retainer portion shown at 130 in Figure 1 of Lehr to be slidably attached to the harness strap);
a wireless transceiver contained within at least one of said first retainer portion and said second retainer portion (Miner discloses that warning system 20 includes a wireless transmitter 22, paragraph 0080 of Miner discloses that the retainer apparatus or chest clip can include receivers in addition to the transmitter, including a portable text messaging apparatus, e-mail gadgets, cell phones, which are known to be wireless, as set forth in paragraph 0080, such that the retainer apparatus includes a transceiver); and
a sensor contained within at least one of said first retainer portion and said second retainer portion, wherein said sensor is configured to detect said first retainer portion being disconnected from said second retainer portion and generate a warning signal indicating said first retainer portion being disconnected from said second retainer portion (Miner discloses in paragraph 0086 how a signal is generated when the retainer portions are interconnected, and Lehr provides a motion detector in the form of a retainer portion detector 154 that detects the relative movement of the retainer portions—it would have been obvious to include both types of sensors for generating the continuous signal associated with the presence of the child in the car seat taught by Miner and for sensing the hazardous situation of the retainer portions being unbuckled, as taught by Lehr), wherein said wireless transceiver is configured to wirelessly transmit said warning signal (as taught in column 10, lines 46-55 of Lehr, for example) to a controller in a vehicle to activate an audible warning alert to warn a user in said vehicle of said first retainer portion being disconnected from said second retainer portion (controller 166, as shown in Figure 1 of Lehr and described as receiving signals to be converted into audible warnings in column 6, lines 10-15, as applied in the combination with Miner, where the detection of relative movement also indicates that the retainer portions 16, 18 of Miner have been disconnected from each other).

19. The retainer apparatus of claim 18, wherein said controller is in the possession of said user in said vehicle (as the vehicle is in the possession of the person using/driving the vehicle, the controller making up part of the vehicle, as taught by Miner, is also in the possession of the user in the vehicle).

20. A method comprising:
removably attaching a first retainer portion (at 16 in Figures 1-2 and described in paragraph 0100 of Miner), slidably attached to a first adjustable harness strap of a car seat (modified to be slidably attached as taught by the type of retainer portion shown at 130 in Figure 1 of Lehr to be slidably attached to the harness strap), to a second retainer portion (at 18 in Figures 1-2 and described in paragraph 0100 of Miner) slidably attached to a second adjustable harness strap of the car seat (modified to be slidably attached as taught by the type of retainer portion shown at 130 in Figure 1 of Lehr to be slidably attached to the harness strap), wherein said first retainer portion and said second retainer portion are comprised by a retainer apparatus (comprising portions 16 and 18 of Miner, as modified in view of retainer apparatus 130 of Lehr with its removably attached halves);
detecting, by a sensor contained within at least one of said first retainer portion and said second retainer portion, said first retainer portion being disconnected from said second retainer portion (by one or both of the sensor of Miner and Lehr, where Miner discloses in paragraph 0086 how a signal is generated when the retainer portions are interconnected, and Lehr provides a motion detector in the form of a retainer portion detector 154 that detects the relative movement of the retainer portions—it would have been obvious to include both types of sensors for generating the continuous signal associated with the presence of the child in the car seat taught by Miner and for sensing the hazardous situation of the retainer portion being unbuckled, as taught by Lehr);
generating, by said sensor, a warning signal indicating said first retainer portion being disconnected from said second retainer portion (as taught in column 10, lines 46-55 of Lehr, for example, where the sensors of Miner and Lehr detect disconnection by the disconnection itself or by the movement associated with the disconnection, and Lehr teaches generating the warning in response to detection of the disconnection/movement by the sensor); and
wirelessly transmitting, by a wireless transceiver (as taught in column 10, lines 46-55 of Lehr) within said surface of at least one of said first retainer portion and said second retainer portion (the sensor of Miner is entirely contained within a surface of the retainer portions since paragraph 0086 discloses that “the circuitry [is] embedded into the transmitter and covered by the latching members,” and Lehr discloses in column 4, lines 30-35 “[a] chest clip buckle detector may be positioned in the magnetic field to pick up any relative movement between the opposing chest clip buckle tongues,” where the tongues of the retainer portions are part of the retainer portions and the only distinctive structure between the respective tongues is a surface of those tongues such that the detector must be included on or beneath that surface—thus, the surface is interpreted as including the detector of Lehr such that the detector is within the surface of the retainer portions), said warning signal to a controller in a vehicle to activate an audible warning alert to warn a user in said vehicle of said first retainer portion being disconnected from said second retainer portion (controller 166, as shown in Figure 1 of Lehr and described as receiving signals to be converted into audible warnings in column 6, lines 10-15, as applied in the combination with Miner, where the detection of relative movement also indicates that the retainer portions 16, 18 of Miner have been disconnected from each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/
Primary Examiner, Art Unit 3636